Exhibit 10.8 EXECUTION COPY SENIOR SECUREDREVOLVING CREDIT AGREEMENT dated as of February 1, 2017 among OWL ROCK CAPITAL CORPORATION as Borrower The LENDERS Party Hereto and SUNTRUST BANKas Administrative Agent BANK OF AMERICA, N.A.as Syndication Agent SUNTRUST ROBINSON HUMPHREY, INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATEDas Joint Lead Arrangers and Joint Book Runners Table of Contents Page ARTICLE I DEFINITIONS1 SECTION 1.01. Defined Terms1 SECTION 1.02. Classification of Loans and Borrowings34 SECTION 1.03. Terms Generally34 SECTION 1.04. Accounting Terms; GAAP35 SECTION 1.05. Currencies; Currency Equivalents35 ARTICLE II THE CREDITS37 SECTION 2.01. The Commitments37 SECTION 2.02. Loans and Borrowings37 SECTION 2.03. Requests for Syndicated Borrowings38 SECTION 2.04. Swingline Loans39 SECTION 2.05. Letters of Credit41 SECTION 2.06. Funding of Borrowings46 SECTION 2.07. Interest Elections47 SECTION 2.08. Termination, Reduction or Increase of the Commitments48 SECTION 2.09. Repayment of Loans; Evidence of Debt51 SECTION 2.10. Prepayment of Loans53 SECTION 2.11. Fees56 SECTION 2.12. Interest57 SECTION 2.13. Alternate Rate of Interest58 SECTION 2.14. Increased Costs58 SECTION 2.15. Break Funding Payments60 SECTION 2.16. Taxes61 SECTION 2.17. Payments Generally; Pro Rata Treatment: Sharing of Set-offs64 SECTION 2.18. Mitigation Obligations; Replacement of Lenders67 SECTION 2.19. Defaulting Lenders67 ARTICLE III REPRESENTATIONS AND WARRANTIES71 SECTION 3.01. Organization; Powers71 SECTION 3.02. Authorization; Enforceability71 SECTION 3.03. Governmental Approvals; No Conflicts72 SECTION 3.04. Financial Condition; No Material Adverse Change72 SECTION 3.05. Litigation72 SECTION 3.06. Compliance with Laws and Agreements73 SECTION 3.07. Taxes73 SECTION 3.08. ERISA73 SECTION 3.09. Disclosure73 SECTION 3.10. Investment Company Act; Margin Regulations74 SECTION 3.11. Material Agreements and Liens74 SECTION 3.12. Subsidiaries and Investments74 SECTION 3.13. Properties75 SECTION 3.14. Affiliate Agreements75 SECTION 3.15. Sanctions75 SECTION 3.16. Patriot Act76 SECTION 3.17. Collateral Documents76 SECTION 3.18. EEA Financial Institutions76 ARTICLE IV CONDITIONS76 SECTION 4.01. Effective Date76 SECTION 4.02. Each Credit Event78 -i- Table of Contents (continued) Page ARTICLE V AFFIRMATIVE COVENANTS79 SECTION 5.01. Financial Statements and Other Information79 SECTION 5.02. Notices of Material Events81 SECTION 5.03. Existence: Conduct of Business81 SECTION 5.04. Payment of Obligations81 SECTION 5.05. Maintenance of Properties; Insurance82 SECTION 5.06. Books and Records; Inspection and Audit Rights82 SECTION 5.07. Compliance with Laws82 SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances82 SECTION 5.09. Use of Proceeds83 SECTION 5.10. Status of RIC and BDC84 SECTION 5.11. Investment Policies84 SECTION 5.12. Portfolio Valuation and Diversification Etc84 SECTION 5.13. Calculation of Borrowing Base88 ARTICLE VI NEGATIVE COVENANTS92 SECTION 6.01. Indebtedness93 SECTION 6.02. Liens94 SECTION 6.03. Fundamental Changes95 SECTION 6.04. Investments97 SECTION 6.05. Restricted Payments98 SECTION 6.06. Certain Restrictions on Subsidiaries99 SECTION 6.07. Certain Financial Covenants99 SECTION 6.08. Transactions with Affiliates100 SECTION 6.09. Lines of Business100 SECTION 6.10. No Further Negative Pledge100 SECTION 6.11. Modifications of Longer-Term Indebtedness Documents101 SECTION 6.12. Payments of Longer-Term Indebtedness101 SECTION 6.13. Accounting Changes102 SECTION 6.14. SBIC Guarantee102 ARTICLE VII EVENTS OF DEFAULT102 ARTICLE VIII THE ADMINISTRATIVE AGENT106 SECTION 8.01. Appointment of the Administrative Agent106 SECTION 8.02. Capacity as Lender107 SECTION 8.03. Limitation of Duties; Exculpation107 SECTION 8.04. Reliance107 SECTION 8.05. Sub-Agents108 SECTION 8.06. Resignation; Successor Administrative Agent108 SECTION 8.07. Reliance by Lenders109 SECTION 8.08. Modifications to Loan Documents109 ARTICLE IX MISCELLANEOUS110 SECTION 9.01. Notices; Electronic Communications110 SECTION 9.02. Waivers; Amendments112 SECTION 9.03. Expenses; Indemnity; Damage Waiver115 SECTION 9.04. Successors and Assigns117 SECTION 9.05. Survival122 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution122 SECTION 9.07. Severability123 SECTION 9.08. Right of Setoff123 -ii- Table of Contents (continued) Page SECTION 9.09. Governing Law; Jurisdiction; Etc123 SECTION 9.10. WAIVER OF JURY TRIAL124 SECTION 9.11. Judgment Currency124 SECTION 9.12. Headings125 SECTION 9.13. Treatment of Certain Information; No Fiduciary Duty; Confidentiality125 SECTION 9.14. USA PATRIOT Act127 SECTION 9.15. Acknowledgement and Consent to Bail-In of EEA Financial Institutions127 SECTION 9.16. German Bank Separation Act128 -iii- SCHEDULE 1.01(a)-Approved Dealers and Approved Pricing Services SCHEDULE 1.01(b)-Commitments SCHEDULE 1.01(c)-Industry Classification Group List SCHEDULE 2.05Issuing Bank LC Exposure SCHEDULE 3.11-Material Agreements and Liens SCHEDULE 3.12(a)-Subsidiaries SCHEDULE 3.12(b)-Investments SCHEDULE 6.08-Transactions with Affiliates EXHIBIT A-Form of Assignment and Assumption EXHIBIT B-Form of Borrowing Base Certificate EXHIBIT C-Form of Borrowing Request SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of February 1, 2017 (this “Agreement”), among OWL ROCK CAPITAL CORPORATION, a Maryland corporation (the “Borrower”), the LENDERS party hereto, and SUNTRUST BANK, as Administrative Agent.
